Order of disposition, Family Court, New York County (Ruth Zuckerman, J.), entered on or about December 7, 1987, which adjudicated appellant a juvenile delinquent pursuant to a fact-finding order entered in Dutchess County Family Court on October 6, 1987, determin*316ing that appellant had committed an act which, if she were an adult, would constitute attempted arson in the third degree, and which placed her on probation for a period of 18 months, unanimously reversed, on the law, the fact-finding determination vacated, and the matter remanded for a new fact-finding hearing, without costs.
As conceded by respondent Corporation Counsel, the absence of a parent or guardian ad litem at appellant’s fact-finding hearing constitutes reversible error, for the Law Guardian assigned to represent her at that proceeding could not act in loco parentis. (See, Matter of John L., 125 AD2d 472; Matter of Myacutta A., 75 AD2d 774.)
As further conceded by respondent, the plea allocution was defective in that appellant was not adequately advised of her rights, and the court failed to ensure that she understood the consequences of her plea. (Matter of John R., 71 AD2d 896; People v Gina M. M., 40 NY2d 595, 597.)
Accordingly, the fact-finding determination is vacated, the order of disposition reversed, and the matter remanded for a new fact-finding hearing. Concur — Milonas, J. P., Kassal, Ellerin and Wallach, JJ.